United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-3313
                       ___________________________

                            United States of America,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

 Luciano Camberos-Villapuda, also known as Benjamin Sicariros-Camboros, also
           known as Luciano Ortiz, also known as “Mister”, “Lucio”,

                     lllllllllllllllllllll Defendant - Appellant.
                                      ____________

                    Appeal from United States District Court
                  for the District of South Dakota - Sioux Falls
                                   ____________

                             Submitted: May 19, 2016
                              Filed: August 12, 2016
                                  ____________

Before RILEY, Chief Judge, COLLOTON and KELLY, Circuit Judges.
                              ____________

COLLOTON, Circuit Judge.

      Luciano Camberos-Villapuda was charged with conspiracy to distribute 500
grams or more of methamphetamine. See 21 U.S.C. §§ 841(a)(1), 846. Before trial,
he moved to suppress evidence seized and statements he made during a search in
Denver, Colorado. The district court1 denied the motion as to the physical evidence,
and a jury convicted Camberos. The court sentenced Camberos to life imprisonment,
as mandated by 21 U.S.C. § 841(b)(1)(A). Camberos appeals the district court’s
denial of his motion to suppress and imposition of a life sentence. We affirm.

                                          I.

      On May 30, 2013, police received a tip that an out-of-state vehicle would be
delivering methamphetamine to a home near the intersection of East Alameda Avenue
and South Holly Street in Denver. In response, Detectives Matthew Baughman and
James Edinger of the Denver Police Department conducted surveillance of the area.

       In the early morning hours of May 31, Baughman was walking in the
neighborhood’s alleys. As he approached the home at 5620 East Alameda Avenue,
Baughman heard grinding noises coming from the residence’s backyard. Through an
opening large enough for a vehicle to pass through on the south side of the residence’s
slatted fence, Baughman observed a man, later identified as Camberos, using a
flashlight to work under a red Ford Expedition. The Expedition was parked on the
east side of the residence and bore Nebraska license plates. Baughman was unsure
when the vehicle had arrived to the residence.

       After moving further down the alley, Baughman watched Camberos for
approximately fifteen to twenty minutes through gaps in the fence’s east side.
Baughman observed Camberos under the Expedition grinding on an area in the center
of the passenger side of the vehicle. During that time, Baughman saw Camberos
crawl out from underneath the Expedition, approach the opening in the fence, and peer


      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota, adopting the report and recommendations of the Honorable John E.
Simko, United States Magistrate Judge for the District of South Dakota, now retired.

                                         -2-
down the alley. He also witnessed Camberos enter the home briefly and then return
to work on the vehicle.

      Based on his training and experience, Baughman was suspicious that Camberos
was making a “vehicle hide”—an alteration made to a vehicle’s frame, in which
narcotics, weapons, and firearms can be hidden. After Baughman consulted Detective
Edinger, the detectives requested assistance from uniformed officers. Three officers
arrived, and together with Baughman, they walked onto the property through the large
opening in the fence’s south side.

       Camberos stopped working on the vehicle, and the uniformed officers contacted
him near the rear of the Expedition. Camberos introduced himself as “Benjamin
Sicairos-Camberos” and, upon the officers’ request, produced his wallet and provided
identification. Baughman was positioned nearby, and noticed from his vantage point
that Camberos was “extremely nervous,” perspiring, and constantly clearing his throat.
At one point, Camberos retrieved a bottle of water from near the house because he was
having trouble speaking.

       Because Baughman could not hear the conversation between Camberos and the
uniformed officers, one of the officers relayed Camberos’s responses. The officer
reported that Camberos denied working on the Expedition initially and later claimed
that he was repairing the vehicle’s wheel bearings. Camberos also said that he did not
know who owned the vehicle. The officers checked the Expedition’s license plates
and determined that Camberos was not the registered owner. Camberos maintained
that he had not been inside the residence and did not know who lived there. Camberos
also stated that no one was in the house, but later said that other people were inside.

       Upon hearing Camberos’s comments, Baughman walked to the passenger side
of the Expedition and noticed tools consistent with those that would be used to create
a vehicle hide. Baughman looked underneath the Expedition and found a hidden

                                         -3-
compartment in the location where Camberos had been working. Officers later
discovered another vehicle hide elsewhere in the Expedition.

       Based on their observations and Camberos’s conflicting accounts as to whether
other people were in the house, the officers decided to secure the residence. Some
officers were worried that the home’s occupants were engaged in cartel operations,
that other residents would soon see the officers, and that the residents would dispose
of evidence or present a safety risk. Another officer was concerned that Camberos
was committing a burglary and that victims could be located in the house. The
officers therefore entered the residence.

      As they secured the inside of the residence, officers saw methamphetamine and
drug paraphernalia and discovered two people. The officers then applied for a search
warrant. While the officers waited for the warrant, Camberos informed police that he
was staying at the residence, and that he had purchased the Expedition but registered
the vehicle in another person’s name. After obtaining a warrant, the officers searched
the Expedition and the home. They seized two handguns, over 200 grams of
methamphetamine, and $80,000.

       Camberos was charged with conspiracy to distribute 500 grams or more of
methamphetamine. He moved to suppress evidence seized and statements he made
to the police on May 31, 2013. A magistrate judge recommended suppressing the
statements but denying the motion to exclude the physical evidence. Camberos made
no objections to the report, and the district court adopted it. A jury found Camberos
guilty of the conspiracy charge. Because Camberos admitted that he had been
convicted previously of two felony drug offenses, the district court at sentencing
determined that Camberos was subject to a mandatory life sentence under 21 U.S.C.
§ 841(b)(1)(A) and imposed sentence accordingly.




                                         -4-
       Camberos appeals, arguing that the district court erred in denying his motion
to suppress physical evidence. Because Camberos failed to object to the magistrate
judge’s report and recommendation, we review any challenge to the district court’s
factual findings for plain error, and we review legal conclusions de novo. United
States v. Collins, 321 F.3d 691, 694 (8th Cir. 2003). Camberos also appeals his life
sentence.

                                         II.

       On the motion to suppress, Camberos argues that the officers violated his
Fourth Amendment rights when, without a warrant, they entered the property, looked
around and under the Expedition, and entered the home. The district court denied the
motion on two alternative grounds. First, the court stated that the officers lawfully
entered the curtilage of the home at 5620 East Alameda Avenue pursuant to the
“knock-and-talk” exception to the warrant requirement. See United States v. Weston,
443 F.3d 661, 667 (8th Cir. 2006). The officers’ actions in the curtilage, according
to the court, did not exceed the scope of that exception, and they permissibly entered
the home without a warrant due to exigent circumstances. Second, the court ruled that
even if its first ground was incorrect, it still would deny Camberos’s motion, because
Camberos had abandoned any legitimate expectation of privacy in the home or the
Expedition.

       We start with the district court’s abandonment ruling and conclude that it is
dispositive. To claim the protections of the Fourth Amendment, Camberos must
demonstrate that he possessed a legitimate expectation of privacy in the locations
searched. United States v. James, 534 F.3d 868, 872-73 (8th Cir. 2008). As an
overnight guest in the home at 5620 East Alameda Avenue and as the owner and
possessor of the Expedition, Camberos typically would have a legitimate expectation
of privacy in those areas. See Minnesota v. Olson, 495 U.S. 91, 96-97 (1990); United
States v. Anguiano, 795 F.3d 873, 878 (8th Cir. 2015). When a person voluntarily

                                         -5-
abandons his interest in property, however, he relinquishes any expectation of privacy
and may not challenge a search of that property based on the Fourth Amendment.
United States v. Caballero-Chavez, 260 F.3d 863, 866-67 (8th Cir. 2001).

        Whether Camberos voluntarily abandoned his interests in the home and
Expedition is determined based on the totality of the circumstances. Id. We note in
particular whether Camberos denied ownership of the property and whether he
physically relinquished the property. Id.; United States v. Tugwell, 125 F.3d 600, 602
(8th Cir. 1997). Abandonment is determined based on the objective facts available
to the investigating officers at the time they conducted the challenged search. United
States v. Nowak, No. 15-2576, 2016 WL 3361475, at *2 (8th Cir. June 17, 2016) (per
curiam). It does not depend on the defendant’s knowledge or intent. Id.

       Camberos argues that the district court’s finding of abandonment was erroneous
because the evidence available to the officers established that he had permission to
occupy the residence and to use the Expedition. Camberos asserts that his freedom
of movement in and around the home and vehicle created an inference that he was
staying at the house, had consent to use the vehicle, and had authority to exclude
others from both.

       Any inference that Camberos legitimately expected privacy, however, was
nullified when Camberos “unequivocally disavowed” any relationship with the home
and vehicle. See United States v. Monie, 907 F.2d 793, 794-95 (8th Cir. 1990).
Camberos told the officers that he was not living at the house, had not been inside, and
did not know who lived there. Camberos also denied owning the Expedition, said that
he did not know the owner, and offered conflicting accounts as to whether he was
working on the vehicle. The officers corroborated Camberos’s statements about the
vehicle by determining that the Expedition was registered to someone else.
Reasonable officers thus could have believed that Camberos had no permission to



                                          -6-
occupy the house or use the vehicle, because Camberos said that he did not know the
owner of either one.

       Camberos contends that he could not have abandoned his interest in the home
or Expedition, because he never fled the scene. But a defendant’s verbal repudiation
of an interest in property can be sufficient to establish a defendant’s abandonment of
that interest. See, e.g., Caballero-Chavez, 260 F.3d at 867; Monie, 907 F.2d at 794-
95. Based on Camberos’s renunciations of an interest in the house or Expedition and
the totality of the circumstances, the officers reasonably could conclude at the time of
the allegedly unreasonable searches that Camberos did not have a legitimate
expectation of privacy in the home or vehicle.

       Camberos also claims that the officers unlawfully entered the curtilage of the
residence, thereby tainting everything that occurred thereafter. But we need not
determine whether the entry was lawful: Even if Camberos’s abandonment followed
an unlawful entry, his disavowal of any interest in the house and vehicle was a
voluntary act of free will that “independently legitimated” the subsequent searches.
United States v. Liu, 180 F.3d 957, 961 (8th Cir. 1999) (quotation omitted). Camberos
was not seized and moved freely about the yard during the conversation in which he
disclaimed any interest in the house and vehicle. See United States v. Washington,
146 F.3d 536, 537-38 (8th Cir. 1998). The district court thus properly denied the
motion to suppress physical evidence.

        Camberos’s challenge to his life sentence also fails. Camberos had sustained
two prior felony drug convictions, and he was convicted in this case for conspiring to
traffic at least 500 grams of methamphetamine. There is thus no dispute that he was
subject to a mandatory life sentence pursuant to 21 U.S.C. § 841(b)(1)(A). This court
has ruled on numerous occasions that the imposition of a mandatory life sentence
under that statute does not violate the Eighth Amendment’s prohibition on cruel and
unusual punishment. See, e.g., United States v. Scott, 610 F.3d 1009, 1018 (8th Cir.

                                          -7-
2010) (listing cases); United States v. Whiting, 528 F.3d 595, 596-97 (8th Cir. 2008)
(per curiam) (listing cases).

       Camberos acknowledges this precedent, but argues that criticism of mandatory
life sentences for “nonviolent” offenders by certain commentators and public officials
suggests “an evolving standard of decency” that renders his sentence unconstitutional.
See Kennedy v. Louisiana, 554 U.S. 407, 419-20 (2008). But Congress has not been
convinced to eliminate mandatory life terms for recidivist large-scale drug traffickers,
and Camberos has not advanced a convincing case for unconstitutionality based on
“objective indicia of society’s standards, as expressed in legislative enactments and
state practice.” Id. at 421 (quoting Roper v. Simmons, 543 U.S. 551, 563 (2005)). We
adhere to the settled law of this circuit.

                                   *       *       *

      The judgment of the district court is affirmed.
                     ______________________________




                                          -8-